DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8 and 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sekine US 2020/0103623 (Fig. 13, Example 7 (Table 7)).
Regarding claim 1, Sekine teaches a lens module (abstract and para [0003]) comprising: 
a first lens (Fig. 13, L1) having positive refractive power (Table 7 under constituent Lens Data: Lens 1 has a power of 3.43); 
a second lens having refractive power (Table 7 under constituent Lens Data: Lens 2 has a power of -7.26); 

 a fourth lens having refractive power (Table 7 under constituent Lens Data: Lens 4 has a power of -12.76); 
a fifth lens having refractive power (Table 7 under constituent Lens Data: Lens 5 has a power of 2.74); 
a sixth lens having refractive power (Table 7 under constituent Lens Data: Lens 6 has a power of -12.03) and a concave image-side surface in a paraxial region (Table 7: Surface No. 13* refers the image-side surface of the sixth lens, and the radius of curvature for this image-side surface is 2.395, which infers the surface is concave); and 
a seventh lens having negative refractive power (Table 7 under constituent Lens Data: Lens 7 has a power of -3.31), an image-side surface of the seventh lens having one or more inflection points (as shown in Fig. 13, the image side surface of L7 has more than two inflection points), 
wherein the first lens (L1), the second lens (L2), the third lens (L3), the fourth lens (L4), the fifth lens (L5), the sixth lens (L6) and the seventh lens (L7) are disposed in a sequential order from the first lens to the seventh lens (Fig. 13 depicts L1 to L7 sequentially arranged from the object side to image side of the lens system), and 
wherein the lens module satisfies the following Conditional Expression:
From Table 7: f = 3.452 and ANG = 2* half field of view (Omega) = 2*40 = 80 degree
 15 < ANG/f = 80/3.452 = 23.18, which satisfied claimed range. 
where ANG is an angle of view of the lens module, and f is an overall focal length of an optical system including the first to seventh lenses.
[AltContent: arrow][AltContent: roundedrect][AltContent: textbox (Concave image side surface)]
    PNG
    media_image1.png
    388
    530
    media_image1.png
    Greyscale

Regarding claim 2, Sekine teaches the lens module of claim 1, wherein the second lens has negative refractive power (Table 7 under constituent Lens Data: Lens 2 has a power of -7.26).
Regarding claim 7, Sekine teaches the lens module of claim 1, wherein an object-side surface of the first lens is convex (Table 7: Surface No. 2* refers the object-side surface of the first lens, and the radius of curvature for this object-side surface is 2.409, which infers the surface is convex).
[AltContent: arrow][AltContent: roundedrect][AltContent: textbox (Convex object-side surface)]
    PNG
    media_image1.png
    388
    530
    media_image1.png
    Greyscale

Regarding claim 8, Sekine teaches the lens module of claim 1, wherein an object-side surface of the second lens is convex, and an image-side surface of the second lens is concave.
[AltContent: arrow][AltContent: arrow][AltContent: roundedrect][AltContent: textbox (Concave image-side surface)][AltContent: textbox (Convex object-side surface)]
    PNG
    media_image1.png
    388
    530
    media_image1.png
    Greyscale

Regarding claim 12, Sekine teaches the lens module of claim 1, wherein an object-side surface of the sixth lens is convex.
[AltContent: textbox (Convex object-side surface)][AltContent: arrow][AltContent: roundedrect]
    PNG
    media_image1.png
    388
    530
    media_image1.png
    Greyscale

Regarding claim 13, Sekine teaches the lens module of claim 1, wherein the image-side surface of the seventh lens is concave.
[AltContent: textbox (Concave image-side surface)][AltContent: arrow][AltContent: roundedrect]
    PNG
    media_image1.png
    388
    530
    media_image1.png
    Greyscale

Regarding claim 14, Sekine teaches the lens module of claim 1, wherein at least one or more inflection points are formed on at least one of object-side and image-side surfaces of the sixth lens (see Fig. 13: L6 has more than one inflection points on the object and image side surface).
Regarding claim 15, Sekine teaches the lens module of claim 1, wherein at least one or more turning points formed on at least one of object-side and image-side surfaces of the seventh lens (as shown in Fig. 13: L7 has more than one inflection points in the image and object side surface, and inflection point refers to a point at which the shape of the object or image side surface changes from convex to concave or vice versa. Thus, since there is at least one inflection point, it is apparent also to have at least one turning point with the object and image side surface).
Regarding claim 16, Sekine teaches the lens module of claim 1, wherein at least one of the first to seventh lenses is formed of plastic (para [0085]).
Regarding claim 17, Sekine teaches the lens module of claim 1, wherein at least one of object-side and image- side surfaces of at least one of the first to seventh lenses is aspheric (para [0015]).
Regarding claim 18, Sekine teaches the lens module of claim 1, wherein the lens module satisfies the following Conditional Expression:
From Table 7: f = 3.452, and From Table 7 calculated value of f12 = 5.47

    PNG
    media_image2.png
    133
    736
    media_image2.png
    Greyscale

1.0 <f12/f < 2.0 = 5.47/3.452 = 1.58
where f12 is a synthetic focal length of the first and second lenses, and f is an overall focal length of an optical system including the first to seventh lenses.
Regarding claim 19, Sekine teaches the lens module of claim 1, wherein the lens module satisfies the following Conditional Expression: 
Table 7: TTL = 4.82 and f = 3.452
TTL/f < 1.40 = 4.82/3.452 = 1.396.
where TTL is a distance from an object-side surface of the first lens to an image surface, and f is an overall focal length of an optical system including the first to seventh lenses.
Regarding claim 20, Sekine teaches the lens module of claim 1, wherein the lens module satisfies the following Conditional Expression: 
Table 7: BFL = 0.4+0.21+0.589 = 1.199, and f = 3.452
0.347
where BFL is a distance from the image-side surface of the seventh lens to an image surface, and f is an overall focal length of an optical system including the first to seventh lenses.
Allowable Subject Matter
Claims 5, 9 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the lens module of claim 1, wherein the fourth lens has positive refractive power.
Regarding claim 9, the lens module of claim 1, wherein an object-side surface of the third lens is convex.
Regarding claim 23, the lens module of claim 1, wherein an image-side surface of the first lens is concave.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386.  The examiner can normally be reached on 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872